Citation Nr: 1036816	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-27 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, other 
than as due to ionizing radiation exposure.   

2.  Entitlement to service connection for prostate cancer due to 
ionizing radiation exposure.  

3.  Entitlement to service connection for a bilateral foot 
disability, claimed as residuals of frostbite.  

4.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for post traumatic stress disorder (PTSD).  

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for tricompartment arthritis of the right 
knee.  

6.  Entitlement to a compensable evaluation for bilateral 
defective hearing, from the initial grant of service connection.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions by the RO.  In May 2010, 
a hearing was held at the RO before the undersigned member of the 
Board.  

The issue of service connection for prostate cancer due to 
ionizing radiation exposure is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  The Veteran did not service in the Republic of Vietnam and 
was not exposed to herbicide agents during the Korean Conflict.  

3.  Prostate cancer was not present in service or until many 
years thereafter and there is no competent evidence of a causal 
connection between the Veteran's prostate cancer and service or 
any incident therein, to include any claimed exposure to 
herbicide agents.  

4.  The Veteran is not shown to have a bilateral foot disability 
at present which is related to service.  

5.  The Veteran's symptoms for PTSD are productive of 
occupational and social impairment with reduced reliability and 
productivity due to various symptoms.    

6.  The Veteran's right knee disability is manifested by pain, 
crepitus and mild limitation of motion, without instability, 
subluxation or other impairment of the knee; functional 
limitation due to pain, incoordination, fatigability, on 
repetitive use or during flare-ups is not demonstrated.  

7.  Since service connection was established, the Veteran's 
defective hearing is manifested by no greater than a Level I 
hearing loss in the right ear, and at worst, Level VI in the left 
ear.  


CONCLUSIONS OF LAW

1.  Other than as may be due to exposure to ionizing radiation, 
prostate cancer was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred or aggravated therein 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  

2.  The Veteran does not have a bilateral foot disability due to 
disease or injury which was incurred in or aggravated by service, 
nor may arthritis be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).  

3.  The criteria for an increased evaluation to 50 percent, and 
no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Part 4, Diagnostic Codes 9411-9440 (2009).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for tricompartment arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Codes 5010-5260 (2009).  

5.  The criteria for an initial compensable evaluation for 
bilateral defective hearing are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.85, 
4.86, Part 4, including Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, by letters dated in December 2004 and March 2005 
(hearing loss and feet), August 2005 (prostate cancer), and July 
2009, (PTSD and right knee) were sent by VA to the Veteran prior 
to initial adjudication of his claims in accordance with the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  

With respect to the duty to assist for the issues decided herein, 
the Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims file.  
Except for his prostate, the Veteran was examined by VA on 
multiple occasions during the pendency of the appeal and 
testified at a hearing before the undersigned at the RO in May 
2010.  Concerning prostate cancer, the Board concludes that an 
examination is not needed because it is predicated on the 
Veteran's claim that he was exposed to herbicides, and as will be 
explained below, he has failed to submit any credible evidence of 
such exposure.

Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and arthritis or 
a malignant tumor is manifested to a degree of 10 percent or more 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or aggravated 
by service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

With respect to herbicide exposure, simply stated, a Veteran who 
served in Vietnam during the Vietnam era is presumed exposed to 
herbicides and service connection for prostate cancer is presumed 
for those exposed to herbicides.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 38 C.F.R. § 3.309

Prostate Cancer

The Veteran contends that he has been treated for chronic 
"glandular" problems by various private doctors since shortly 
after his discharge from service and believes that his symptoms 
were early manifestations of prostate cancer, and was caused by, 
in part, exposure to herbicide agents in service.  

Initially, the Board notes that while the Veteran reported that 
he has been treated by private doctors for "glandular" and 
prostate problems from 1953 to the present, he has not provided 
VA with any medical reports or authorization to obtain treatment 
records from any of the healthcare providers.  The evidence of 
record shows that the Veteran obtains some of his medications 
from VA, but does not receive any treatment for his prostate 
cancer by VA.  He has not provided the records from his non-VA 
treatment, nor the authorization to obtain those records.  

The service treatment records showed that the Veteran was 
referred to the venereal disease clinic for penile discharge in 
July 1951.  The service records do not show any further treatment 
or diagnosis.  The Veteran's separation examination in May 1952, 
was negative for any complaints, abnormalities, or diagnosis 
referable to any genitourinary or prostate problems.  A serology 
test for cardiolipin microflocculation (venereal disease) at 
separation was negative.  

The evidentiary record showed that while the Veteran filed claims 
for VA hospital treatment and for VA compensation benefits in May 
1954, he made no mention of any genitourinary, "glandular" or 
prostate problems.  Additionally, no pertinent abnormalities were 
noted on reports for VA hospital treatment in January and May 
1954, or when examined by VA in August 1955.  

A VA urology outpatient note, dated in March 2004, indicated that 
the Veteran was diagnosed with prostate cancer by a private 
urologist in July or August 2003, and that he was receiving all 
of his medical care by non-VA healthcare providers.  A VA 
outpatient note, dated in August 2006, indicated that the Veteran 
was seen by his private urologist for prostate cancer every six 
months.  

The service records showed that the Veteran entered military 
service in November 1948.  After completion of his initial 
training, the Veteran was stationed in Japan from February 1949 
to July 1950, and in Korea from July 1950 to April 1951, before 
returning to the States to complete the remainder of his military 
service.  

In this case, the Veteran's military service predated the use of 
herbicide agents by the U.S. military in Korea and Vietnam, and 
he was not in Vietnam.  Therefore, there is no basis to grant 
service connection based on the relevant regulatory presumptions.  

In addition, the Board notes that the Veteran's service treatment 
records are negative for any findings or diagnosis of prostate 
cancer.  Likewise, there are no indications of any symptoms or 
manifestations of prostate cancer within the first year following 
his separation from service in May 1952.  The available evidence 
of record shows that the Veteran was first diagnosed with 
prostate cancer in July or August 2003.  While the Veteran 
asserted that he was treated for "glandular" problems since his 
discharge from service, he has not provided VA with any evidence 
or medical reports showing the alleged treatment, and more 
importantly, no evidence that he had prostate cancer until more 
than 50 years after discharge from service.  As the evidence does 
not show prostate cancer manifest to a compensable degree within 
one year of discharge from service, there is no basis to grant 
service connection based on the presumption of service incurrence 
under the provisions of 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the veterans assertions that his 
prostate cancer is a result of exposure to Agent Orange in 
service.  However, as a layperson, his is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998) (lay testimony is not competent to 
establish, and therefore not probative of, a medical nexus).  

There is no competent medical evidence of record suggesting a 
connection between any claimed in-service exposure to herbicides 
and the Veteran's prostate cancer.  Likewise, there is no 
evidence of any manifestations or symptoms attributable to 
prostate cancer during service or until several decades after his 
discharge from service, and there is no competent evidence 
otherwise linking prostate cancer to service.  As such, the Board 
finds no basis for a favorable disposition of the Veteran's 
claim.  

Bilateral Foot Disability

The Veteran contends that he suffered frostbite of the feet while 
serving in Korea during the Korean Conflict, and believes that 
his current bilateral foot problems are related to cold exposure.  

The Veteran does not contend nor do the service treatment records 
show any complaints, treatment, abnormalities, or diagnosis 
referable to any foot problems or residuals of cold injury during 
service, and his service separation examination in May 1952 
showed his feet and skin were normal.  

While the Veteran claims that he has had chronic foot problems 
since service, he made no mention of any problems when he sought 
hospital treatment by VA in January and May 1954, or when 
examined by VA in August 1955.  On the VA examination, the 
Veteran's skin was normal and there were no reported 
abnormalities of the feet.  

The first complaint of any foot problems was with the filing of 
this claim in December 2004.  When examined by VA in May 2005, 
the Veteran reported that he suffered from frostbite of the feet 
for several months in the winter of 1951, but that he did not 
seek any medical attention because his unit was involved in 
combat operations at the time.  The Veteran reported that he had 
chronic foot problems manifested by residual scarring and 
recurring blisters ever since service, but said that did not seek 
medical attention and treated himself with over the counter 
medications and ointments.  On examination, there were no 
blisters, swelling, or tenderness of the feet, and the skin 
appeared normal without discoloration.  The examiner stated that 
because the Veteran had no history of treatment for any foot 
problems in service or subsequent thereto, he could not offer an 
opinion without resorting to speculation.  

When examined by VA in December 2009, the Veteran reported 
chronic foot problems since service, and said that he wore 
multiple pairs of socks and stayed indoors during cold weather.  
On examination , there was no evidence of any abnormalities of 
the skin or nails, and no edema, tissue loss, callus formation, 
hammertoe or claw toe.  X-ray studies revealed generalized 
osteopenia and minute calcaneal spurring of the feet.  

In this case, there is no objective evidence of any treatment, 
abnormalities, or diagnosis referable to any foot problems in 
service or until some 52 years after service separation.  The 
Veteran's service separation examination showed no history of any 
symptoms or treatment, and no pertinent abnormalities were noted 
at the time of his service separation in 1952, or when examined 
by VA in 1954.  To the extent that the Veteran may provide 
competent evidence that he has had chronic foot problems since 
service, these statements must be assessed in terms of 
credibility in light of the other evidence of record including 
that contemporaneous with his military service and medical 
records since service.  In this regard, the record contains no 
probative evidence showing treatment for foot problems at any 
time since his discharge from service.  In fact, other than 
osteopenia of the feet, first seen decades post service, there is 
no objective evidence of any abnormalities of the skin or other 
residuals of cold injury.  

While the Veteran is competent to describe the symptoms he 
experienced in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of any 
current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 
495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is 
not competent to establish, and therefore not probative of, a 
medical nexus).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The fact that the record does not reflect any complaints, 
findings or diagnosis referable to any foot problems until more 
than five decades after service, weighs against finding the 
Veteran's contentions of chronic foot problems since service are 
credible.  Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see also 
Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  

The Board has also considered application of the provisions of 
38 U.S.C.A. § 1154 on the basis that the Veteran was a combat 
veteran.  However, § 1154, does not mandate that any combat 
veteran will be granted service connection for any disability 
claimed as having been incurred during service.  Rather, it 
allows for consideration of lay evidence to establish that a 
particular disease or injury occurred during service.  The 
Veteran must still provide evidence of a current disability and 
evidence establishing a nexus between the claimed disability and 
service.  Here, the Veteran has not provided any competent 
medical evidence establishing a causal link or nexus between his 
current osteopenia of the feet and service.  Accordingly, the 
Board finds that this provision of VA regulations do not provide 
a basis for the award of benefits sought.  

While the Veteran's contentions have been carefully and 
sympathetically considered, his contentions are outweighed by the 
absence of any reported history or objective medical evidence of 
foot problems at the time of his service separation examination 
or until many years after service.  

Inasmuch as there is no evidence of any foot problems at 
separation, no credible medical evidence of any manifestations or 
symptoms until more than five decades after service, and no 
competent evidence relating any current bilateral foot disability 
to service, the record affords no basis to grant service 
connection.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the issue.  Therefore, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

PTSD

Where PTSD results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent rating is 
assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships, a 70 percent 
rating is for assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), a 30 percent rating is 
awarded.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Veteran contends that his PTSD symptoms are more severe than 
reflected in the 30 percent evaluation currently assigned and 
believes that he should be assigned a higher evaluation.  

Upon review of the evidentiary record, the Board notes that the 
Veteran's complaints and the clinical findings on the two VA 
examinations and the VA outpatient notes during the pendency of 
this appeal were not significantly different.  While the Veteran 
reported depression, nightmares, irritability, flashbacks, and 
intrusive thoughts, the medical reports showed that he was 
consistently alert and well-oriented, and that his speech was 
coherent and goal directed.  There was no evidence of gross 
cognitive impairment or any suicidal or homicidal ideations.  

When examined by VA in August 2007, the examiner indicated that 
the claims file was reviewed and included a detailed description 
of the Veteran's complaints, medical history, and clinical 
findings.  The Veteran reported sleep disturbance, nightmares 
about once a week, increased irritability and occasional 
outbursts, and occasional difficulty with concentration.  The 
Veteran was 77 years old and had been married for 56 years.  He 
reported that his wife has been a tremendous support to him over 
the years and that he did not think he would have gotten through 
without her.  He has three children that live relatively close 
by, and that he talks to at least one of them every day.  The 
Veteran reported that he enjoys playing checkers, dominos, cards, 
and going to the casino for leisure.  He considered himself to be 
very religious and that he was very bitter towards Asian people, 
but tries to "refrain" from that now.  He said that he 
sometimes hears his mother's voice when he is feeling sad.  He 
also reported that he constantly worries about someone doing 
something to harm him or his family, and that he checks out his 
house every time he leaves and returns home.  

On mental status examination, the Veteran was nicely dressed and 
groomed, and was extremely polite and cooperative during the 
interview.  He maintained very little eye contact and his speech 
was low in volume and slow in pace.  His thought processes were 
intact and goal directed, and there was no evidence delusions or 
perceptual disturbances.  The Veteran was alert and well-oriented 
and he denied any suicidal or homicidal ideations.  He was able 
to recall two out of three objects after several minutes and was 
able to spell a word forward, but misspelled it backwards.  His 
general fund of knowledge was unimpaired, but his reasoning was 
slightly impaired.  The diagnosis was PTSD, and the Global 
Assessment of Functioning (GAF) score was 60.  The examiner 
opined that the Veteran's social and industrial impairment from 
his PTSD was moderate.  

When examined by VA in April 2009, the Veteran reported that he 
had intrusive thoughts and nightmares about some of his combat 
experiences, and said that he and his wife slept in separate 
rooms because he had hit her in the past while sleeping.  He 
reported being anxious, fearful and hypervigilant, and "feels" 
that he hears and sees thing in the night.  He attended 
counseling in the Trauma Recovery Program beginning in April 
2008, and was last seen in July 2008.  He reported that his 
marital relationship was frequently strained, and that he did not 
socialize much at all - having only one or two friends.  He 
reported that he retired in 1992 and that he attended church 
regularly.  The Veteran denied suicidal or homicidal ideations, 
panic disorder, obsessive-compulsive disorder, and there were no 
symptoms of mania or hypomania.  He was not impulsive or 
explosive, and there was no evidence of psychotic symptoms.  

On mental status examination, the Veteran was well groomed and 
cooperative during the interview.  His mood was anxious and he 
appeared quite tense, tapping his ring against the chair.  His 
speech was unremarkable and his range of affect was somewhat 
constricted, but appropriate and stable.  His thought processes 
were logical, coherent and goal directed.  He was well oriented 
and free of confusion, his attention, concentration and memory 
were grossly intact, and his insight and judgment appeared fair.  
The diagnosis was PTSD and the GAF score was 45.  

The evidentiary record showed that the Veteran was seen for 
counseling on several occasions from March to July 2008.  The 
Veteran's complaints and the mental status findings were not 
significantly different from those reported above.  All of the 
reports indicated that his thinking was coherent, logical, and 
relevant, and he was well oriented and without psychotic 
symptoms.  He enjoyed playing solitaire and word puzzles and said 
that he used to enjoy playing dominoes and checkers with friends, 
but said that he had lost his closest friend to cancer in August 
2007.  He reported that he was dealing with his loss 
appropriately and considered his family to be his social support.  
(See April 2008 note).  The Veteran reported that he has been 
married for many good years, and that he was proud of children 
and loved his grandchildren.  (See May 2008 note).  The GAF 
scores on the outpatient notes ranged from 45 to 50.  

A GAF score is an indicator of the examiner's assessment of the 
individual's overall functioning.  A GAF score between 41 and 50 
contemplates a level of impairment of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score between 51 and 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

While the Board has considered the degree of functioning as 
evidenced by the reported scale scores, they are but one factor 
for consideration in assigning a rating in this case.  In this 
regard, the Board notes that the Veteran's complaints and the 
findings reported on the outpatient notes and the April 2009 VA 
psychiatric examination report that assigned GAF scores between 
45 and 50, do not show any of the symptoms described for a GAF 
score between 41 and 50.  On the other hand, the Veteran's 
complaints and the findings on all of medical reports of record 
are consistent with the criteria for moderate impairment and more 
accurately reflect the Veteran's actual social functioning.  The 
Veteran has been retired for many years and his current symptoms 
to not show more than moderate impairment on his daily 
activities.  It should be noted that VA regulations provide that 
a rating will not be assigned "solely on the basis of social 
impairment."  38 C.F.R. § 4.126(b).  

While the evidence suggests that the Veteran has been able to 
control his symptoms over the years, the Board does not discount 
the effect that his nightmares, intrusive thoughts and depression 
have on his daily life.  The Veteran has difficulty sleeping, 
isolates himself to some extent, and has periods of irritability 
and mood disturbance which affect his social capacity.  However, 
the fact that he has been able to control his symptoms with 
medication does not diminish the degree of his psychiatric 
impairment.  

The evidence required to warrant a grant of disability benefits 
does not have to be conclusive.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  The material question 
at issue is whether the Veteran has sufficient occupational and 
social impairment to disrupt his performance of occupational 
tasks to the extent set forth in the rating criteria described 
above for a higher evaluation of 50 percent or greater at any 
time during the pendency of this appeal.  38 C.F.R. § 4.130 
(2009).  

After reviewing the evidence of record, the Board concludes that 
the Veteran's psychiatric disability picture more closely 
approximates the criteria for a 50 percent schedular rating, and 
no higher.  

The evidence does not reflect any impairment of thought process 
or communication, inappropriate behavior, actual danger of 
hurting himself or others, or an inability to perform the routine 
activities of daily living.  The Veteran has never displayed any 
evidence of disorientation or any psychotic symptoms.  He is 
well-oriented and his thought processes are logical and goal 
directed.  

The Veteran does not demonstrate occupational and social 
impairment due to symptoms related to PTSD, such as, obsessional 
rituals which interfere with routine activities; intermittent, 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, or an 
inability to establish and maintain effective relationships.  

On the contrary, the medical reports of record showed that he was 
always neatly dressed and maintained good hygiene.  His speech 
was always clear and appropriate, and his thinking was organized, 
coherent and relevant.  He has never described any obsessional 
rituals and has consistently denied any panic attacks.  While the 
VA examiner in July 2008, suggested that the Veteran's marriage 
was strained and that he was isolated from his family, the other 
reports of record showed that the Veteran has repeatedly 
described his marriage as very good, and credited his wife with 
making his life better.  He attends church regularly, has a good 
relationship with his children and grandchildren, and speaks with 
at least one of his children every day.  

Finally, the Veteran has been assigned a 50 percent evaluation 
for his PTSD based on the clinical and diagnostic findings 
demonstrated on examinations and evaluations during the pendency 
of his appeal.  The evidence does not show, however, that his 
disability has been more or less disabling than reflected in the 
50 percent evaluation assigned at anytime during the pendency of 
this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).  

Right Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Veteran is currently assigned a 10 percent evaluation for his 
right knee disability under diagnostic code(DC) 5010-5260, based 
on limitation of motion.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2009).  

DC 5010 pertains to traumatic arthritis, which is rated under DC 
5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010 (2009).  DC 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees and a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees, and a 50 
percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2009).  

The Board has reviewed all the evidence of record, including the 
Veteran's testimony, the service treatment records, VA outpatient 
notes and the relevant VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each and 
every piece of evidence in a case.  The Veteran's complaints and 
the clinical and diagnostic findings on the three VA examinations 
during the pendency of this appeal have been essentially the same 
and are manifested principally by chronic pain, crepitus, and no 
more than mild limitation of motion.  

In this case, the clinical and diagnostic findings from all of 
the medical reports of record, including the three VA 
examinations during the pendency of this appeal (May 2005, August 
2007, and April 2009) showed no limitation of motion or 
impairment in the right knee to the degree required for an 
evaluation higher than 10 percent under any of the applicable 
rating codes.  As noted above, an evaluation higher than 10 
percent under DC 5260 or 5261 based on limitation of motion 
requires flexion limited to 30 degrees or less or extension to 15 
degrees or more.  Here, flexion of the right knee was limited to 
no less than 108 degrees (May 2005 VA examination), with 
extension to zero degrees.  The clinical findings on the three VA 
examinations showed no instability, subluxation, weakness, 
locking, swelling, abnormal motion, or guarding.  Thus, higher 
ratings based on limitation of motion under the above cited 
rating codes is not warranted.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5258 provides for a 20 percent rating when there 
is dislocation of cartilage with frequent episodes of locking, 
pain, and effusion, and DC 5262 allows for a 20 percent rating 
when there is malunion of the tibia and fibula with moderate knee 
or ankle disability.  However, none of these codes are applicable 
based on the absence of the specified symptoms or 
characteristics.  

Additionally, DC 5257 provides for a 10 percent evaluation when 
there is slight recurrent subluxation or lateral instability and 
a 20 percent evaluation when there is moderate symptomatology.  
In this regard, the Board notes that while the Veteran reported 
that his right knee gives way occasionally, the objective 
findings on all of the medical reports during the pendency of 
this appeal have not shown any instability or subluxation.  
Therefore, the criteria for the assignment of a separate 
evaluation under DC 5257 is not warranted.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions 
that he has chronic pain on prolonged standing or walking, and 
uses a brace and a cane to ambulate.  However, the objective 
findings from the three VA examinations did not show any 
instability or subluxation and only mild restricted range of 
motion.  The Veteran has a normal gait and there is no evidence 
of abnormal weight bearing.  While the Veteran had pain on motion 
of the right knee when examined by VA in April 2009, the examiner 
indicated that there was no additional limitation of motion due 
to pain or on repetitive movement.  Further, there was no 
weakness, incoordination, locking, effusion, inflammation or more 
than mild functional impairment.  

The Board recognizes that the Veteran has subjective complaints 
of pain affecting his ability to engage in some activities.  
However, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective 
evidence of any additional functional loss of use due to pain or 
on repetitive use of the right knee to the degree necessary for 
the assignment of a rating in excess of 10 percent.  Absent a 
medical record showing additional functional loss of use, the 
Board finds that the level of functional impairment is adequately 
compensated by the 10 percent evaluation currently assigned.  

The percentage ratings in VA's Schedule for Rating Disabilities 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1 (2009).  As there is no objective evidence of any 
additional functional loss of use due to pain or on flare-ups, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 
(1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. at 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts of 
this case, an objective assessment of the Veteran's present 
impairment of the right knee does not suggest that he has 
sufficient symptoms so as to warrant an evaluation in excess of 
the 10 percent rating currently assigned at any time during the 
pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Bilateral Defective Hearing

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing threshold 
levels as measured by puretone audiometry tests in the 
frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for essentially 
normal acuity through level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87 and Codes 6100-6110 (2009).  Disability ratings for 
hearing impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  

In the instant case, the Veteran contends that he has difficulty 
understanding words and hearing conversations, and believes that 
his bilateral hearing loss warrants a higher evaluation.  

On VA audiological examination in May 2005, puretone threshold, 
in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
35
35
40
34
LEFT
35
60
60
70
56

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 88 percent in the left ear.  The 
examiner indicated that the Veteran had normal hearing through 
1000 hertz in the right ear and through 750 hertz in the left 
ear, with mild to profound high frequency sensorineural hearing 
loss from 2000 to 8000 hertz in the right ear, and from 1000 to 
8000 hertz in the left ear.  

On VA audiological examination in April 2009, puretone threshold, 
in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
45
45
50
43
LEFT
45
70
70
80
66

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 68 percent in the left ear.  The 
examiner indicated that the Veteran had normal to moderate 
sensorineural hearing loss from 500 to 4000 hertz in the right 
ear, and normal to severe sensorineural hearing loss in the left 
ear at the same frequencies.  

In this case, the most significant (impaired) audiological 
findings during the pendency of this appeal were from the most 
recent VA examination in April 2009.  Those findings showed an 
average puretone decibel loss for the Veteran's right ear, 
achieved by adding the loss at 1000, 2000, 3000, and 4000 Hz and 
dividing by four, was 43.  The percent of speech discrimination 
was 92.  By intersecting the column in Table VI (38 C.F.R. 
§ 4.85) for average puretone decibel loss falling between 42 and 
49 with the line for percent of speech discrimination from 92 to 
100, the resulting numeric designation for the right ear is I.  

The average puretone decibel loss for the Veteran's left ear, 
which was achieved by adding the loss at 1000, 2000, 3000, and 
4000 Hz and dividing by four, was 66.  The percent of speech 
discrimination was 68.  The resulting numeric designation for the 
left ear is VI.  

Reference is then required to Table VII (38 C.F.R. § 4.85) for 
assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each ear, 
the point of intersection on Table VII requires assignment of a 
noncompensable evaluation under Diagnostic Code 6100.  The RO has 
applied the rating schedule accurately, and there is no basis 
under the applicable criteria for the assignment of a higher 
evaluation.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  38 C.F.R. § 4.86(a), 
provides that if puretone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels 
or more, an evaluation can be based either on Table VI or Table 
VIA, whichever results in a higher evaluation.  This provision 
corrects for the fact that with a 55-decibel threshold level (the 
level at which speech becomes essentially inaudible), the high 
level of amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and speech 
discrimination tests may therefore not be possible or reliable.  
See 64 Fed. Reg. 25209 (May 11, 1999).  However, in this case, 
puretone thresholds were not 55 decibels or more at each of the 
four frequencies in either ear.  Therefore, application of 
§ 4.86(a) does not apply.  

When the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent speech 
discrimination scores, etc., nor do the audiological findings 
from either of the two examinations during the pendency of this 
appeal satisfy the provisions of § 4.86(b).  Thus, application of 
the provisions for exceptional patterns of hearing impairment is 
not warranted.  

In determining whether a higher rating is warranted for a disease 
or disability, VA must determine whether the evidence supports 
the Veteran's claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Although the Board acknowledges the Veteran's 
difficulties due to his hearing loss, the Board is constrained to 
abide by VA regulations.  

In view of the Court's holding in Fenderson v. West, 12 Vet. App. 
119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Board has considered whether the Veteran was entitled to staged 
ratings for his bilateral defective hearing.  However, upon 
review of all the evidence of record, the Board finds that at no 
time during the pendency of the appeal has the Veteran's hearing 
loss been more or less disabling than is reflected in the 
noncompensable evaluation assigned.  

Additionally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but found 
that the Board must specifically adjudicate whether to refer a 
case for such an evaluation when the issue is either raised by 
the claimant or is reasonably raised by the evidence of record.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  Accordingly, 
the Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009).  

In this regard, the Veteran does not claim nor does the record 
show any periods of hospitalization for his service-connected 
disabilities, nor is there any objective evidence of marked 
interference with employment due solely to the service-connected 
disabilities.  In this case, the manifestations of the Veteran's 
disabilities are consistent with the schedular criteria, and 
there is no objective evidence that any manifestations related to 
his service-connected disabilities are unusual or exceptional.  
In sum, there is no indication that the average industrial 
impairment from the Veteran's service-connected disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, referral of this case for extraschedular 
consideration is not in order.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  The Veteran is 80 years old and has been retired for 
many.  As such, further consideration of a TDIU is not warranted.  


ORDER

Service connection for prostate cancer, other than as may due to 
ionizing radiation exposure, is denied.  

Service connection for a bilateral foot disability, claimed as 
residuals of frostbite is denied.  

An increased schedular evaluation to 50 percent, and no higher, 
is granted, subject to VA laws and regulations concerning the 
payment of monetary benefits.  

An increased rating for a right knee disability is denied.  

An initial compensable evaluation for bilateral defective hearing 
is denied.  


REMAND

The Board notes that the Veteran initially asserted a claim of 
service connection for prostate cancer due to herbicide exposure.  
That was the theory of entitlement advanced by the Veteran for 
many years.  However, in a statement received in January 2010, 
the Veteran for the first time raised the theory it was due to 
exposure to ionizing radiation.  Since the original theory of 
entitlement had been fully developed, administrative efficiency 
persuaded the Board to address that element of the claim in its 
decision above.  The Veteran's recently raised theory of 
entitlement, however, has its own set of law and regulations, and 
it is observed that 38 C.F.R. § 3.311 appears to provide for 
specific development of any claim based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  It does not appear to 
require a particular period of service, or contention to trigger 
its application.  

Under these circumstances, this aspect of the Veteran's claim is 
remanded for the following:  

1.  The Veteran should be provided with 
appropriate notice of the information and 
evidence necessary to substantiate a claim 
of service connection for prostate cancer 
due to ionizing radiation exposure.  

2.  The AMC/RO should undertake the 
development set out in applicable 
regulations (e.g. 38 C.F.R. § 3.311) for 
claims based on exposure to ionizing 
radiation.  

3.  Thereafter, the AMC/RO should 
adjudicate the Veteran's claim of service 
connection for prostate cancer due to 
exposure to ionizing radiation on a de novo 
basis.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and a 
opportunity to respond before the case is 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


